RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1515-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEON ELEXEY,

     Defendant-Appellant.
_________________________

                   Submitted March 23, 2020 – Decided June 18, 2020

                   Before Judges Moynihan and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 14-02-0398.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Illya D. Lichtenberg, Designated Counsel,
                   on the brief).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Lucille M.
                   Rosano, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Keon Elexey appeals from the trial court's order denying his

post-conviction relief (PCR) petition without an evidentiary hearing arguing:

            POINT I

            THE PCR COURT ABUSED ITS DISCRETION BY:

                  1.      DENYING     DEFENDAN'TS   PCR
                          PETITION AND REFUSING TO HOLD
                          AN EVIDENTIARY HEARING WHEN
                          DEFENDANT ESTABLIHED A PRIMA
                          FACIE CASE THAT HIS TRIAL
                          COUNSEL AFFIRMATIVELY MISLED
                          HIM REGARDING THE IMMIGRATION
                          CONSEQUENCES OF HIS GUILTY
                          PLEAS.

                  2.      DENYING     AN    EVIDENTIARY
                          HEARING IN VIOLATION OF R[ULE]
                          3:22-10(B).

                  3.      ENGAGING IN SELECTIVE FACT
                          FINDING AND OMITTING MATERIAL
                          FACTS FROM ITS ANALYSIS.

            POINT II

            THE TRIAL COURT'S DECISION VIOLATED
            R[ULE] 3:22-11 WHEN IT ENGAGED IN
            ADDITIONAL FACT FINDING IN THE LEGAL
            ANAYLSIS.

We disagree and affirm.

      Following the return of an indictment charging the then-twenty-nine-year

old defendant with five counts of second-degree sexual assault, N.J.S.A. 2C:14-

                                                                        A-1515-18T3
                                       2
2(c)(4) (counts one, three, five, seven and nine) and five counts of third -degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a) (counts two, four, six,

eight and ten) alleging penile-vaginal penetration with a fourteen-year-old

victim, defendant pleaded guilty to one count of second-degree sexual assault as

amended to allege an act of fellatio.       Under the plea agreement, the State

recommended that defendant be sentenced in the third-degree range to a three-

year prison term; defendant was sentenced in accordance with the plea

agreement. Sexual abuse of a minor is an "aggravated felony," 8 U.S.C.A. §

1101(a)(43)(A), and subjected defendant to deportation, 8 U.S.C.A. §

1227(a)(2)(A)(iii).

      Because the PCR court did not hold an evidentiary hearing, we review de

novo both the factual inferences drawn by that court from the record and the

court's legal conclusions. State v. Blake, 444 N.J. Super. 285, 294 (App. Div.

2016).   To establish a PCR claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test formulated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), and adopted by our Supreme Court in

State v. Fritz, 105 N.J. 42, 58 (1987), first by "showing that counsel made errors

so serious that counsel was not functioning as the 'counsel' guaranteed . . . by

the Sixth Amendment," Fritz, 105 N.J. at 52 (quoting Strickland, 466 U.S. at


                                                                          A-1515-18T3
                                        3
687); then by proving he suffered prejudice due to counsel's deficient

performance, Strickland, 466 U.S. at 687, 691-92. Defendant must show by a

"reasonable probability" that the deficient performance affected the outcome.

Fritz, 105 N.J. at 58.

      Defendant argues in his merits brief that his trial counsel "misinformed

him that he was pleading guilty to a crime which would expose him to mandatory

deportation[.]" He claims he would have rejected the plea offer if he had known

he was pleading to an aggravated felony that required deportation to his native

country, Guyana. He further contends in his pro se letter brief submitted in

support of his PCR petition, the "factual assertion alone" that his trial "[c]ounsel

advised him that there was . . . 'no real risk' of deportation [and] that 'we have

to go through the motions' of answering [']yes['] to questions of guilt and

regarding immigration matters," required the PCR court to grant an evidentiary

hearing because counsel's alleged advice was delivered "in private consultation

. . . and could not be extracted from the record or transcript."

      A plea counsel's performance is deficient under the first prong of the

Strickland standard if counsel "provides false or misleading information

concerning the deportation consequences of a plea of guilty" to a noncitizen

defendant. State v. Nuñez-Valdéz, 200 N.J. 129, 138 (2009). We previously


                                                                            A-1515-18T3
                                         4
recognized the United States Supreme Court's holding in Padilla v. Kentucky,

559 U.S. 356, 367 (2010), that plea counsel "is required to address, in some

manner, the risk of immigration consequences of a non[]citizen defendant's

guilty plea," Blake, 444 N.J. Super. at 295. The Padilla Court clarified that

counsel's duty is not limited to avoiding dissemination of false or misleading

information, but also includes an affirmative duty to inform a defendant entering

a guilty plea of the relevant law pertaining to mandatory deportation. 559 U.S.

at 369. Counsel's "failure to advise a noncitizen client that a guilty plea will

lead to mandatory deportation deprives the client of the effective assistance of

counsel guaranteed by the Sixth Amendment." State v. Barros, 425 N.J. Super.

329, 331 (App. Div. 2012). Accordingly, a noncitizen defendant considering

whether to plead guilty to an offense must "receive[] correct information

concerning all of the relevant material consequences that flow from such a plea."

State v. Agathis, 424 N.J. Super. 16, 22 (App. Div. 2012).

      Although, we have held that "[i]n the 'numerous situations in which the

deportation consequences of a particular plea are unclear . . . a criminal defense

attorney need do no more than advise a noncitizen client that pending criminal

charges may carry a risk of adverse immigration consequences,'" Blake, 444 N.J.

Super. at 295 (alteration in original) (quoting Padilla, 559 U.S. at 369), "where


                                                                          A-1515-18T3
                                        5
the 'terms of the relevant immigration statute are succinct, clear and explicit in

defining the removal consequence,' then an attorney is obliged to be 'equally

clear,'" Ibid. (quoting Padilla, 559 U.S. at 368-69). "[C]ounsel's failure to point

out to a noncitizen client that he or she is pleading to a mandatorily removable

offense [constitutes] deficient performance of counsel[.]"       Id. at 300 (first

alteration in original) (emphasis omitted) (quoting State v. Gaitan, 209 N.J. 339,

380 (2012)).

      Unsupported averments, however, do not establish a prima facie case

requiring an evidentiary hearing. R. 3:22-10(b); State v. Preciose, 129 N.J. 451,

462-63 (1992). A "defendant must allege specific facts and evidence supporting

his allegations," State v. Porter, 216 N.J. 343, 355 (2013), and "do more than

make bald assertions that he was denied the effective assistance of counsel,"

State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      As the PCR court observed in its written opinion, defendant acknowledged

that he was aware of the deportation consequences of the plea agreement as

evidenced by his answers to questions in the plea forms and his colloquy with

the court at the plea hearing. In answer to question seventeen on the plea form,

defendant acknowledged he was not a United States citizen, understood his

guilty plea may have resulted in his removal from the United States and that he


                                                                           A-1515-18T3
                                        6
had "the right to seek individualized advice from an attorney about the effect

[his] guilty plea [would] have on [his] immigration status." He affirmed that he

discussed "the potential immigration consequences" of the plea with counsel

and, having been advised of those consequences, he still wanted to plead guilty.

      During the plea hearing, the trial court established defendant could read

and write English, and confirmed defendant's understanding of the plea forms

and the veracity of his answers:

            [THE COURT:] All right, please take a look at a copy
            of the plea forms that I believe are in front of you. Do
            you recognize those papers as the ones that you filled
            out with your attorney today?

            [DEFENDANT:] Yes, sir.

            [THE COURT:] Were you able to read and understand
            the paperwork?

            [DEFENDANT:] Yes, sir.

            [THE COURT:] Did your lawyer explain each question
            on the form to you?

            [DEFENDANT:] Yes, sir.

            [THE COURT:] Did you answer every question on the
            form?

            [DEFENDANT:] Yes, sir.

            [THE COURT:] Are your answers on those forms the
            truth?

                                                                        A-1515-18T3
                                       7
[DEFENDANT:] Yes, sir.

[THE COURT:] If I asked you each of those questions
now one by one while you are under oath would your
answers be the same?

[DEFENDANT:] Yes, sir.

[THE COURT:] All right, there appear to be initials on
the bottom of the pages; are they your initials?

[DEFENDANT:] Yes, sir.

[THE COURT:] On page five there appears to be a
signature; is that your signature next to defendant?

[DEFENDANT:] Yes, sir.

[THE COURT:] On the last page there appears to be a
signature next to the word defendant; is that your
signature?

[DEFENDANT:] Yes, sir.

[THE COURT:] Did you understand everything your
attorney was saying to you?

[DEFENDANT:] Yes, sir.

[THE COURT:] Is your understanding of the plea
agreement any different now than when we started this
hearing?

[DEFENDANT:] No, sir.




                                                         A-1515-18T3
                          8
     After defendant reiterated he was not a United States citizen, the trial court

extensively questioned defendant about the immigration consequences of the

plea agreement:

           [THE COURT:] All right, let me ask you some
           questions about that before we proceed with some of
           the other questions. All right, do you understand that if
           you are not a United States citizen or National, you may
           be deported or removed from this by virtue of your plea
           of guilty?

           [DEFENDANT:] Yes, sir.

           [THE COURT:] Do you understand that if your plea of
           guilty is to a crime considered an aggravated felony
           under federal law, you will be subject to deportation or
           removal?

           [DEFENDANT:] Yes, sir.

           [THE COURT:] Do you understand that your plea of
           guilty could [impact] your ability to reenter the United
           States if you leave the country?

           [DEFENDANT:] Yes, sir.

           [THE COURT:] Do you understand that your plea of
           guilty could [impact] your ability to apply for United
           States citizenship or other form of residency?

           [DEFENDANT:] Yes, sir.

           [THE COURT:] Do you understand that this court has
           no jurisdiction over any decisions made by a federal
           court or immigration court regarding either your
           deportation, your ability to re-enter the United States,

                                                                           A-1515-18T3
                                        9
or your application for United States citizenship or any
other form of residency?

[DEFENDANT:] Yes, sir.

[THE COURT:] Do you understand that you have the
right to seek legal advice on your immigration status
prior to entering this plea of guilty?

[DEFENDANT:] Yes, sir.

[THE COURT:] All right, and have you done so? Have
you consulted with an immigration attorney?

[DEFENDANT:] Yes, sir.

[THE COURT:] All right, and do you recall the name?

[DEFENDANT:] No, sir.

[THE COURT:] All right, but you did so prior to today;
correct?

[DEFENDANT:] Yes, sir.

[THE COURT:] All right, now, without knowing for
sure, let us assume for now that you will be deported.
Do you still want to proceed with this guilty plea?

[DEFENDANT:] Yes, sir.

[THE COURT:] Having been advised of the possible
immigration consequences resulting from your plea, do
you still wish to plead guilty?

[DEFENDANT:] Yes, sir.



                                                           A-1515-18T3
                          10
Defendant subsequently denied that anyone made "any other promises in order

to get [him] to plead guilty" other than what the assistant prosecutor stated on

the record and what was contained in the plea forms.

      Although it is not typical for courts to solely rely on a written plea form

when taking a plea, State v. Kovack, 91 N.J. 476, 484 n.1 (1982), we are satisfied

that the clear terms of plea form in combination with the trial court's colloquy

with defendant belied defendant's naked assertion that counsel misinformed him

about deportation consequences. "Defendant may not create a genuine issue of

fact, warranting an evidentiary hearing, by contradicting his prior statements

without explanation."     Blake, 444 N.J. Super. at 299.       Defendant's bald

averments, belied by the record, do not establish a prima facie claim. And, an

evidentiary hearing is not to be used to explore PCR claims. See State v.

Marshall, 148 N.J. 89, 157-58 (1997). As such, an evidentiary hearing was

properly denied.

      Similarly, an evidentiary hearing was not required to address defendant's

arguments concerning the trial court's conduct during the plea hearing. Neither

of those arguments established a prima facie case to warrant a hearing.

      We see no merit to defendant's contention that the trial court should have

further questioned defendant following defendant's inability to recall his


                                                                          A-1515-18T3
                                       11
immigration counsel's name because the "natural inference arising from his

responses is whether immigration counsel was consulted at all[.]" Defendant's

failure to remember an attorney's name was not cause to doubt defendant's sworn

responses that he had consulted with immigration counsel.

       We likewise reject defendant's argument that the trial court's review of the

Megan's Law1 consequences of his plea—including defendant's registration

requirement after release from prison and parole supervision for life —"might"

cause "[a] man with only a high[-]school education . . . [to] reasonably believe

that these statements confirm what he alleges his attorney told him, that he was

not going to be deported and he could remain in the United States." The trial

court was obligated to advise defendant of all consequences flowing from his

guilty plea. R. 3:9-2; State v. Barboza, 115 N.J. 415, 420-21 (1989). Among

the consequences that must be explained are those pertaining to Megan's Law .

State v. J.J., 397 N.J. Super. 91, 99 (App. Div. 2007).

       As the trial court previously explained to defendant during the plea

hearing, it had no jurisdiction to decide whether defendant was to be deported.

Although the court informed defendant of the Megan's Law consequences that

would have applied if he remained or even if he illegally returned to the United


1
    N.J.S.A. 2C:7-1 to -23.
                                                                           A-1515-18T3
                                       12
States, it also advised him to assume he would be deported before asking if he

wanted to plead guilty. Defendant, who read and understood English and had a

high-school education repeatedly confirmed he understood what was disclosed

during the plea hearing.

      We also concur with the PCR court's assessment that defendant failed to

meet the second prong of the Strickland-Fritz test. In that this PCR petition

involves a plea agreement, "defendant must show that (i) counsel's assistance

was not 'within the range of competence demanded of attorneys in criminal

cases'; and (ii) 'that there is a reasonable probability that, but for counsel's errors,

[the defendant] would not have [pleaded] guilty and would have insisted on

going to trial.'" Nuñez-Valdéz, 200 N.J. at 139 (first alteration in original)

(quoting State v. DiFrisco, 137 N.J. 434, 457 (1994)). The plea agreement

called for a three-year sentence.       As the court noted in its PCR decision,

defendant faced a maximum "aggregate sentence of thirty years state prison on

the ten-count indictment, which encompassed three separate offense dates," after

which defendant still faced deportation. In its written decision, the PCR court

explained the strong proofs the State intended to produce at the trial which was

interrupted during jury selection by defendant's decision to plead guilty. Under

the circumstances, even if trial counsel was ineffective—which we do not


                                                                                A-1515-18T3
                                          13
determine or suggest—defendant has failed to show that "but for counsel's

[alleged] errors, [he] would not have [pleaded] guilty and would have insisted

on going to trial." See ibid. (quoting DiFrisco, 137 N.J. at 457).

      Defendant's remaining arguments, including that related to the trial court's

alleged violation of Rule 3:22-11, are without sufficient merit to warrant

discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-1515-18T3
                                      14